Citation Nr: 1426353	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  09-26 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial disability rating greater than 30 percent for service-connected anxiety disorder (formerly diagnosed as posttraumatic stress disorder (PTSD)).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1965 to September 1968. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed and considered. 

The Veteran was scheduled for a Board hearing in April 2014; however, she failed to appear for the scheduled Board hearing.  Therefore, the request is considered withdrawn.

A request for a TDIU due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  Here, an August 2007 private treatment note from Dr. J. R. noted that the Veteran's PTSD prevents her from maintaining long-term productive employment in the public sector, so she has sought self-employment opportunities.  Also, on VA examination in January 2008, the Veteran noted that her PTSD symptoms make her unable to sustain a job due to her intolerance of being around people and in public places.  However, the record shows that she owned her own business (a gift shop) since 1995, and there is no indication in the record that this employment was not gainful employment.  See e.g., August 2007 private treatment note from Dr. J. R.  The record also shows that the Veteran retired in 2008; however, there is no indication that the Veteran retired due to her service-connected disability.  The Board does not find that this is cogent evidence of unemployability, and therefore the Board concludes that a request for a TDIU has not been raised by the record.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have tinnitus that is etiologically related to service.  

2.  Prior to July 23, 2013, the Veteran's anxiety disorder (diagnosed during this period as PTSD) was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened effect; difficulty in understanding complex commands; impairment of short and long-term memory; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; impaired impulse control (e.g., unprovoked irritability and outbursts of anger); anxiety; chronic sleep impairment; occasional panic attacks; hypervigilance; heightened startle response; fatigue; difficulty concentrating; and extreme social isolation.  

3.  Prior to July 23, 2013, occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, were not shown.  

4.  From July 23, 2013, the Veteran's anxiety disorder (formerly diagnosed as PTSD) is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; flattened affect 20 to 30 percent of the time; rare panic attacks (once per year); mild impairment of short and long-term memory; occasional disturbances of motivation and mood; feelings of anger and irritation, from which she recovers quickly; hypervigilance; heightened startle response; mild difficulty concentrating 20 to 30 percent of the time; and nightmares.  
5.  From July 23, 2013, occupational and social impairment with reduced reliability and productivity are not shown.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for an increased disability rating of 50 percent, but no higher, for anxiety disorder (diagnosed as PTSD during this period) have been met prior to July 23, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2013); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9413 (2013).

3.  Since July 23, 2013, the criteria for a disability rating greater than 30 percent for anxiety disorder (formerly diagnosed as PTSD) are not met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2013); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9413 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326 (2013).  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the increased rating claim on appeal, because service connection has been granted and an initial disability rating and effective date have been assigned, the purpose for serving notice has been fulfilled and further VCAA notice as to the increased rating claim is unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  

Regarding service connection for tinnitus, the RO provided pre-adjudication VCAA notice by letter in July 2007, in which the Veteran was notified of how to substantiate her claim for service connection, information regarding the allocation of responsibility between the Veteran and VA, and information on how VA determines effective dates and disability ratings.  The Board finds that VA has fulfilled its duty to notify.

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, during the appeal period the Veteran was afforded VA psychiatric examinations in July 2013 and January 2008.  The examiners each conducted examinations and together provided sufficient information regarding the Veteran's psychological manifestations such that the Board can render an informed determination.  The Board notes that though the July 2013 VA examiner changed the Veteran's diagnosis from PTSD to anxiety disorder, the examiner still provided thorough information regarding the Veteran's complete symptoms, to include symptoms previously attributed to PTSD, such that the Board can adequately evaluate the severity of the Veteran's psychiatric disorder.  Thus, the Board finds that the examinations are adequate for rating purposes.  

The Veteran was afforded a VA audiological examination regarding tinnitus in July 2013.  The examiner conducted an examination and provided sufficient information regarding the Veteran's tinnitus such that the Board can render an informed decision.  The Board finds that the examination is adequate for purposes of determining service connection for tinnitus.  

The Board acknowledges that the record indicates that the Veteran was prescribed a left ear hearing aid from a private provider in 1987, and these private treatment records are not associated with the claims file.  See January 2009 VA treatment record.  However, because these records would not show onset of tinnitus earlier than 1981 or any new information to show a relationship between the Veteran's current tinnitus and service, the Board concludes that these records would not provide the information needed to substantiate this claim.  Therefore, obtaining these private treatment records is not necessary for this claim.  38 C.F.R. § 3.159.    

Because there is no indication in the record that any additional evidence pertinent to the claims is available and unassociated with the file, the Board concludes VA has satisfied its duty to assist.

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A § 1154.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Tinnitus

The Veteran contends that she has tinnitus that is related to noise exposure in service.  VA has conceded that the Veteran served on active duty in Vietnam at a location that received substantial attacks during her period of service.  See May 2008 rating decision.  Thus, the Board finds that circumstances of the Veteran's military service show that she was exposed to loud noise in service.  See 38 U.S.C.A. § 1154.    

The Board notes that the Veteran is certainly competent to report her symptoms of tinnitus, such as ringing in her ears.  Further, the Veteran is competent to diagnose herself with tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore the Board finds that the Veteran currently has tinnitus.  Furthermore, the Veteran is competent to attest to continued symptoms since noise exposure in service.  However, this contention is inconsistent with the medical evidence, which shows that the Veteran reported initial onset of symptoms in 1981, more than a decade after discharge from service.  See January 2009 VA treatment record.  Therefore, the Board finds that the Veteran's contention that her tinnitus is related to service is not credible.   

On the other hand, the Board finds that the VA examination in July 2013 is of significant probative value, as the VA examiner has specialized medical knowledge and training and based the opinion on the Veteran's history and lay statements.  On examination, the Veteran reported that the initial onset of tinnitus occurred after discharge from service.  The VA examiner opined that the Veteran's tinnitus less likely than not related to noise exposure in service.  The examiner stated, "The Veteran's reported history of tinnitus placed the time of the onset of tinnitus in a time not associated with her period of military service."  This opinion is supported by the January 2009 VA treatment record that shows that the Veteran reported tinnitus beginning in about 1981, when the Veteran was about 35 years old.  There is no lay or medical evidence that indicates the Veteran complained of or was treated for tinnitus until at least a decade after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it is proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  For these reasons, though the Veteran experienced acoustic trauma in service and currently has tinnitus, the Board finds that there is no relationship between the Veteran's current tinnitus and her in-service noise exposure.  Therefore, the third Shedden element, a causal relationship between the present disability and a disease or injury in service, is not met.  Thus, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for tinnitus, and this claim is denied.  See 38 U.S.C.A. § 5107.  

Rating Principles

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Anxiety Disorder

The Veteran's service-connected anxiety disorder (formerly diagnosed as PTSD) is currently rated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9413.  The Board notes that in a September 2013 draft copy of an undated rating decision of record, the RO changed the diagnostic code from 9411 (PTSD) to 9413 (anxiety disorder) based on the July 2013 VA examiner's diagnosis of anxiety disorder.  The Veteran contends that the severity of her service-connected psychiatric disorder is more severe than currently rated.  

The General Rating Formula for Mental Disorders provides that mental disorders are to be rated under 38 C.F.R. § 4.130 as follows:

30 percent disabled for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

50 percent disabled for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened effect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

70 percent disabled for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

100 percent disabled for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name. 

The symptoms listed in the above rating criteria are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.  Further, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.  

A Global Assessment of Functioning (GAF) score can indicate the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  However, disability ratings are not assigned based solely on GAF scores.  See 38 C.F.R. § 4.130.  

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

The Veteran has reported that she cannot stand crowds and loud noises.  See July 2007 VA Form 21-4142.  In her January 2009 statement, the Veteran attributed the following symptoms to a traumatic brain injury: memory loss, inability to process information quickly and correctly, short bouts of dizziness or unsteadiness or off-balance, difficulty concentrating or focusing, some depression, irritability or emotional outbursts, interrupted sleep, diminished libido, and slow thinking.  The Veteran also reported difficulties with concentration and with reading and understanding instructions.  The Veteran also reported frequent or nightly sleep interruptions.  See January 2009 Veteran statement.  

In an August 2007 private treatment note from Dr. J. R., the Veteran reported that she started her own business in 1995 and prefers to be her own boss.  She dislikes confrontation.  Since 1999, the Veteran has been actively involved with other female Vietnam veterans.  The Veteran reported uncontrollable anger, troubling dreams, and memory loss for names of those she assisted in service.  Dr. J. R. noted that the Veteran's PTSD and attitudes toward authority figures have prevented her from maintaining long-term productive employment in the public sector, so she has sought self-employment opportunities.  

VA treatment records show that in January 2009, the Veteran reported grogginess and low mood.  In February 2009, the Veteran complained of weight gain, fatigue, and mild depressed mood.  In August 2009, the Veteran complained of fatigue, weight gain, mild depressed mood, anxiety, and irritability.  

On VA examination in January 2008, the Veteran reported a history of PTSD with current symptoms of anger and irritability, social withdrawal, heightened startle response, hypervigilance, and emotional numbing.  The symptoms described occur intermittently, and the frequency of these symptoms is several times a week, each time lasting for minutes to hours.  The effect of these symptoms on daily functioning is that she was previously unable to sustain a job due to her intolerance of being around people and in public places.  The Veteran avoided contact with most people outside of her immediate family.  The Veteran's stated that her condition has caused problems with sleeping off and on, as she wakes up from nightmares at night.  Veteran reported persistent distress at exposure to similar traumatic events.  The Veteran reported panic attacks.  She also demonstrated avoidance of stimuli associated with the trauma.  The Veteran also avoided activities, places or people that arouse recollections of the trauma.  She has persistently been unable to recall an important aspect of the trauma.  She has a limited sphere of activity and generally only goes with her husband.  She has persistent feelings of detachment or estrangement from others.  She has had great difficulty establishing enduring attachments and is generally distrustful of others.  The examiner noted that restricted ranged of affect is persistent, and that until recently the Veteran has maintained tight control of emotions.  Further, the Veteran reported symptoms of persistent difficulty sleeping and terrifying nightmares; outbursts of anger and irritability; persistent exaggerated startle response; and persistent difficulty concentrating.  Hypervigilance is also persistent; she always sits with her back to a wall, facing an exit, and checks for exit pathways everywhere she goes.  At this time, the Veteran was self-employed as an owner of a gift shop. 

The examiner noted that the Veteran's affect and mood were abnormal.  The Veteran showed disturbance of motivation and mood.  The examiner noted that the Veteran has depressed mood, intermittently several times per week, and impaired impulse control and unprovoked irritability which affects motivation and mood.  She does not behave violently but is aware of sudden outbursts of behavior.  Panic attacks are present intermittently and occur less than once per week.  The Veteran was generally distrustful of anyone other than immediate family.  The Veteran was diagnosed with PTSD and given a GAF score of 35.  

The examiner remarked that the Veteran has no difficulty performing activities of daily living.  The examiner noted that the Veteran's psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally the person is functioning satisfactorily with routine behavior, self-care and normal conversation.  The examiner noted that the present symptoms are depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, mild memory loss such as forgetting names, directions or recent events, and irritability and anger that is hard to control and requires withdrawal from others, extreme social isolation, and until recently avoidance of any reminders of the war and avoidance of any VA related services.  The examiner noted that the Veteran has difficulty understanding complex commands and has mild to moderate loss of concentration.    

On VA examination on July 23, 2013, the Veteran was diagnosed with anxiety disorder (subthreshold PTSD).  The examiner noted, "The Veteran has a history of PTSD, however at this time her symptoms seem to be subthreshold for that diagnosis.  She does report difficulty remembering part of the trauma, emotional numbness, anger outbursts, and hypervigilance all related to events in Vietnam."  The examiner noted that the Veteran does not have a diagnosed traumatic brain injury.  The Veteran was given a GAF score of 65.  The examiner stated, "The Veteran reports some mild avoidant and moderate arousal symptoms of PTSD, but she is engaged in many positive activities and has some social support and positive relationships with family members."  The examiner noted that the Veteran has occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

The Veteran reported that she becomes very anxious when riding with others because she is not in control.  She also reported that she has days of no motivation to do domestic chores, but she is usually able to push herself through this.  The Veteran noted that she hates being in public in groups of people and she does all the shopping in the home and puts off shopping until she has to go.  The Veteran retired in 2010 from owning her own business.  She does not like to work for others and likes to be in control.  She stated that retirement is treating her well.  The Veteran reported that she has had no mental health treatment since 2008.  Regarding the PTSD diagnostic criteria, it is noted that the Veteran has an inability to recall an important aspect of the trauma, restricted range of affect, irritability or outbursts of anger, and hypervigilance.  The examiner noted that the PTSD symptoms cause clinically significant distress or impairment in social, occupation, or other important areas of functioning.  The examiner then noted that the Veteran does not meet the full criteria for PTSD.  The examiner noted that the Veteran has symptoms of depressed mood, anxiety, and suspiciousness.  The Veteran is capable of managing her financial affairs.  

The Veteran reported that she still has bad dreams, though they are not as bad or as often.  She is not able to sit with her back to a door, be enclosed, or be held down.  The Veteran reported that she still relives the day she returned home and got tomatoes thrown at her.  The Veteran reported that if she has a bad dream, she is unable to go back to sleep.  She reported "just a few" panic attacks since 2008.  She reported one minor panic attack in the past year.  The Veteran denied suicidal ideation or history of violence behaviors.  The Veteran denied engaging in any reckless or impulsive behaviors.  The examiner noted that the Veteran had full range of affect during the interview.  The Veteran reported having unwanted memories and reminders of Vietnam, and these cause moderate distress that is clearly present but is still manageable, with some disruption of activities.  The Veteran's bad dreams cause severe and considerable distress, with difficulty returning to sleep.  The Veteran reported that once or twice, when there is a helicopter or thunder, she goes into "fight or flight" mode for a minute.  This physical reaction to triggers are moderate, with physical reactivity that may be sustained if exposure to triggers continues.  The Veteran reported severe and considerable difficulty recalling important aspects of the events in Vietnam, even with effort.  The Veteran reported that some of the time (20 to 30 percent of the time) she has felt trouble experiencing emotions.  She reported, "[S]ometimes I have no self worth.  There is not feeling on those days, I think why bother."  During these times, she completely lacks emotional experience.  The Veteran reported that she rarely has trouble sleeping.  The Veteran reported that she feels irritable or angry daily or almost daily.  She reported anger over small things and has mean thoughts and curses under her breath, and this is a constant fight.  The Veteran states that her anger is moderate, with definite irritability or attempts to suppress anger, but she can recover quickly.  She reported that she has difficulty concentrating some of the time (20 to 30 percent of the time), and her mind wanders sometimes.  This difficulty is mild, with only slight effort required to concentrate and little or no disruption of activities.  The Veteran reported that in the past month she has been hypervigilant and on guard most or all of the time, even at home sometimes.  The Veteran reported that she tries extremely and excessively hard to be watchful of her surroundings, and this consumes significant time and energy.  The examiner noted that the Veteran was markedly watchful during the interview.  The Veteran also reported that she has a strong startle response once or twice a week to thunder or any loud noise.  These reactions are moderate, and she feels "jumpy."    

The Board has considered the Veteran's lay statements and acknowledges that she is competent to provide evidence as to her symptoms and observations.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, the Board finds the Veteran credible.

The Board notes that the Veteran has reported that she has a traumatic brain injury with symptoms of memory loss, inability to process information quickly and correctly, short bouts of dizziness or unsteadiness or off-balance, difficulty concentrating or focusing, some depression, irritability or emotional outbursts, interrupted sleep, diminished libido, slow thinking, difficulty concentrating, difficulty understanding instructions, and frequent or nightly sleep interruption.  See January 2009 Veteran statement.  The Veteran is not competent to diagnosis for a traumatic brain injury.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  On VA examination in July 2013, the Veteran was found to have no diagnosis of a traumatic brain injury and no other psychiatric disorders other than anxiety disorder.  Because the Veteran's reported symptoms are not separately attributable to anxiety disorder and to other disabilities, the Board finds that these reported symptoms are attributed to the service-connected anxiety disorder for evaluation purposes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  The Board notes that the Veteran was previously diagnosed with PTSD.  However, the July 2013 VA examiner found that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD and diagnosed the Veteran with anxiety disorder, "subthreshold PTSD."  The VA examiner noted that the Veteran has a history of PTSD, but at the time of the examination the criteria for a diagnosis of PTSD were not met.  In light of the July 2013 VA examination, the Board concludes that the new diagnosis of anxiety disorder represents progression of the prior diagnosis of PTSD.  See 38 C.F.R. § 4.125(b).  The Board notes that the General Rating Formula applies to all diagnostic codes for psychiatric disorders and the rating criteria contemplate the Veteran's symptoms regardless of the diagnosis.  38 C.F.R. § 4.130.  Thus, in light of the July 2013 diagnosis of anxiety disorder, the Board deems DC 9413 to be the most appropriate as it pertains specifically to the Veteran's current diagnosis of anxiety disorder and her symptoms.    

The July 23, 2013 VA examination shows that the Veteran's psychiatric disorder is less severe than before.  Therefore, the Board finds that the staged rating periods discussed below are appropriate in this case.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Prior to July 23, 2013

The Board finds that the Veteran's symptoms were contemplated and more nearly approximated by a 50 percent rating.  The Veteran was diagnosed with PTSD during this period and the PTSD was manifested by such symptoms as flattened effect; difficulty in understanding complex commands; impairment of short and long-term memory; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; impaired impulse control (e.g., unprovoked irritability and outbursts of anger); anxiety; chronic sleep impairment; occasional panic attacks; hypervigilance; heightened startle response; fatigue; difficulty concentrating; and extreme social isolation.  The Board acknowledges that the January 2008 VA examiner stated that the Veteran's psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally the person is functioning satisfactorily with routine behavior, self-care and normal conversation.  However, in light of the severity of the Veteran's symptoms and their impact on her functioning, the Board finds that the Veteran's symptoms caused occupational and social impairment with reduced reliability and productivity during this period, sufficient to warrant the higher 50 percent rating.

On the other hand, symptoms of suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships are not shown.  See 38 C.F.R. § 4.130, DC 9413.

On the whole, the Veteran's symptoms of anxiety disorder are not so severe as to cause occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  The Board acknowledges that the January 2008 VA examiner gave the Veteran a GAF score of 35, which indicates that the Veteran had major impairment in several areas, such as work, family relations, judgment, thinking, or mood.  However, the Veteran has maintained good relationships with her husband and family.  There was no indication of impaired judgment or thinking at any point.  The Veteran has also been actively involved with other female Vietnam veterans since 1999.  

The Board acknowledges that Dr. J. R. noted that the Veteran's PTSD has prevented her from maintaining long-term productive employment in the public sector, so she has sought self-employment opportunities.  The Board also acknowledges that the January 2008 VA examination noted in the Veteran's history that she was unable to sustain a job due to her intolerance of being around people and in public places.  However, the Veteran reported that after discharge from service she worked as a bank teller for 18 years, and her relationships with her supervisor and co-workers were good.  See January 2008 VA examination.  The record also shows that the Veteran owned her own business (a gift shop) from 1995 to 2008.  See e.g., August 2007 private treatment note from Dr. J. R.  Thus, the Veteran was able to sustain long-term employment in the private sector prior to starting her own business.  Further, the Veteran's PTSD did not impact her functioning to the extent that she was unable to start her own business and run the business for over a decade, which requires significant ability to function.  For these reasons, the Board finds that during the appeal period the Veteran's symptoms are not so severe as to cause deficiencies in the area of work. 

Thus, in light of the Veteran's ability to function in many areas, the Board finds that the preponderance of the evidence is against a finding that during this period the Veteran had occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood due to her symptoms.  See 38 C.F.R. § 4.130, DC 9413; Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed.Cir.2013).

For these reasons, the Board holds that the Veteran's psychiatric symptoms were contemplated and more nearly approximated by a rating of 50 percent, but no higher, for this period.  38 C.F.R. § 4.130, DC 9413.  Accordingly, an increased rating of 50 percent, but no higher, for the Veteran's PTSD prior to July 23, 2013 is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.7.  

From July 23, 2013

The Board finds that the Veteran's symptoms from July 23, 2013 forward are contemplated and approximated by a 30 percent rating.  The Veteran's anxiety disorder (formerly diagnosed as PTSD) is manifested by symptoms of depressed mood; anxiety; suspiciousness; flattened affect 20 to 30 percent of the time; rare panic attacks (once per year); mild impairment of short and long-term memory; occasional disturbances of motivation and mood; feelings of anger and irritation, from which she recovers quickly; hypervigilance; heightened startle response; mild difficulty concentrating 20 to 30 percent of the time; and nightmares.  In light of the July 2013 VA examination, which shows a marked improvement in the Veteran's functioning, the Board finds that the Veteran's symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  

On the other hand, symptoms of circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; impaired judgment; impaired abstract thinking; and difficulty in establishing and maintaining effective work and social relationships are not shown.  See 38 C.F.R. § 4.130, DC 9413.

On the whole, the evidence shows that the Veteran's symptoms of anxiety disorder are not so severe as to cause occupational and social impairment with reduced reliability and productivity.  The Board notes that on VA examination on July 23, 2013, the Veteran was given a GAF score of 65, which shows that the Veteran has some difficulty in social and occupation functioning, but she is generally functioning pretty well and has meaningful interpersonal relationships.  This assessment is supported by the Veteran's reports that she is her husband's full time caregiver, and she gets along well with all her children.  The Veteran reported that she has two close friends.  She also attends church and meets up with other Vietnam veterans there.  She also reported attending a historical society meeting the night before to meet some new people.  The Veteran also reported active enjoyment in her interests and hobbies, to include beginning musical instrument lessons.  The Veteran is retired, and she indicated that retirement is treating her well and it is like being free.  See July 2013 VA examination.  Further, though the Veteran's disturbances in motivation and mood are persistent, she reports being able to push herself through this.  Though the Veteran's irritability and outbursts of anger are persistent, she indicates that she is able to recover quickly.  The Veteran's difficulty concentrating is mild and causes little or no disruption of activities.  The Board acknowledges that the Veteran has hypervigilance and is markedly watchful.  However, the evidence shows that though this symptom is persistent, the Veteran is not precluded from caring full time for her husband and engaging in community activities and hobbies.  Thus, the Board finds that the evidence does not show that the Veteran has reduced reliability and productivity due to her symptoms of anxiety disorder.  See 38 C.F.R. § 4.130, DC 9413; Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed.Cir.2013).

For these reasons, the Board holds that the Veteran's anxiety disorder symptoms from July 23, 2013 are contemplated and approximated by the Veteran's current rating of 30 percent during this period.  38 C.F.R. § 4.130, DC 9413.  Accordingly, a disability rating higher than 30 percent from July 23, 2013 for the Veteran's anxiety disorder is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.7.  

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to her service-connected anxiety disorder (formerly diagnosed as PTSD).  Prior to July 23, 2013, the Veteran's PTSD was manifested by such symptoms as flattened effect; difficulty in understanding complex commands; impairment of short and long-term memory; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; impaired impulse control (e.g., unprovoked irritability and outbursts of anger); anxiety; chronic sleep impairment; occasional panic attacks; hypervigilance; heightened startle response; fatigue; difficulty concentrating; and extreme social isolation.  From July 23, 2013, the Veteran's anxiety disorder is manifested by such symptoms as depressed mood; anxiety; suspiciousness; flattened affect 20 to 30 percent of the time; rare panic attacks (once per year); mild impairment of short and long-term memory; occasional disturbances of motivation and mood; feelings of anger and irritation, from which she recovers quickly; hypervigilance; heightened startle response; mild difficulty concentrating 20 to 30 percent of the time; and nightmares.  The ratings assigned contemplate these impairments in relation to their impact on the Veteran's social and occupational functioning.  Further, the ratings expressly contemplate psychiatric symptoms that are not listed specifically in the General Rating Formula for Mental Disorders.  Thus, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to an increased disability rating of 50 percent, but no higher, is granted for anxiety disorder (diagnosed during this period as PTSD) prior to July 23, 2013, subject to the law and regulations governing the payment of monetary benefits.  

Entitlement to a disability rating greater than 30 percent from July 23, 2013 for anxiety disorder (formerly diagnosed as PTSD) is denied.
REMAND

The Veteran contends that she has a bilateral hearing loss disability that is related to service.  The Veteran has been diagnosed with hearing loss.  See January 2009 and May 2009 VA treatment records.  However, there is not sufficient evidence to establish whether the Veteran has a bilateral hearing loss disability as defined under 38 C.F.R. § 3.385.  Further, the record indicates that the Veteran had noise exposure in service in Vietnam, and service treatment records show an upward slope in some auditory thresholds in the September 1968 audiogram, when compared to the November 1965 audiogram.  

The Veteran was afforded a VA audiological examination in July 2013 that was inadequate because the examiner was unable to obtain either puretone audiometry test results or speech discrimination test scores.  See 38 C.F.R. § 4.85.  Further, the examiner diagnosed the Veteran with normal bilateral hearing, but then opined that the Veteran's hearing loss is related to service.  Thus, this opinion is internally inconsistent.  For these reasons, it is unclear whether the Veteran has a bilateral hearing loss disability under VA regulations, and, if so, whether the hearing loss disability is sensorineural.  Second, it is unclear whether the Veteran's alleged hearing loss disability is related to in-service noise exposure.  For these reasons, the Veteran should be scheduled for a new VA audiological examination to determine the nature and the etiology of a bilateral hearing loss disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The record indicates that the Veteran was prescribed a left ear hearing aid from a private provider in 1987.  See January 2009 VA treatment record.  These private treatment records may provide relevant information needed to substantiate the claim for service connection for hearing loss.  Therefore, these records should be associated with the claims file.  38 C.F.R. § 3.159.




Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that she provide information as to any outstanding records pertinent to the issues on appeal, specifically to include private audiological treatment records in 1987.  She should be asked to authorize the release of any outstanding pertinent non-VA medical records. 

Associate any records obtained with the claims file (paper or electronic).

2. After the above development is completed to the extent possible, please schedule the Veteran for a VA audiological examination with a state-licensed audiologist to determine the nature and etiology of the Veteran's bilateral hearing loss.  

Please make the claims file available to the examiner for review of the case.  The examiner is asked to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service treatment records, and lay statements.  The examiner is asked to note that this case review took place.  

After performing all necessary tests, the examiner is asked to provide an opinion as to the following:

(a) whether the Veteran has sensorineural hearing loss in each ear.  

(b) whether it is at least as likely as not (probability of 50 percent) that the Veteran's hearing loss is etiologically related to noise exposure in service.

Attention is invited to the following:

1. the upward slope in some auditory thresholds in the September 1968 audiogram, when compared to the November 1965 audiogram.  See service treatment records.

2. the auditory threshold exceeding 20 decibels noted in September 1968 on separation from service, which indicates some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

3. the July 2013 VA examination.

A complete rationale must be provided for any opinion expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

3. After completing the development and conducting any additional development that is deemed warranted, readjudicate the claim on appeal.  If the benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


